Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2009 Date of Reporting Period: 12/31/2008 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) December 31, 2008 VALUE COMMON STOCKS 90.70% Consumer Discretionary - Auto & Components - 4.08% 30,000 Autoliv, Inc. $ 643,800 35,000 Johnson Controls, Inc. 635,600 1,279,400 Consumer Discretionary - Durables & Apparel - 8.24% 8,000 Fortune Brands, Inc. 330,240 12,800 National Presto Industries, Inc. 985,600 10,000 V.F. Corporation 547,700 21,800 Weyco Group, Inc. 720,490 2,584,030 Consumer Discretionary - Services - 3.73% 40,000 DineEquity, Inc. 462,400 45,000 Jackson Hewitt Tax Service Inc. 706,050 1,168,450 Consumer Staples - Food & Staple Retail - 8.35% 50,000 SUPERVALU INC. 730,000 20,000 Village Super Market, Inc. 1,147,800 30,000 Walgreen Co. 740,100 2,617,900 Consumer Staples - Food, Beverage & Tobacco - 6.05% 50,000 Altria Group, Inc. 753,000 20,000 Philip Morris International Inc. 870,200 51,215 Rocky Mountain Chocolate Factory, Inc. 271,951 1,895,151 Energy - 11.44% 13,000 Chevron Corporation 961,610 33,000 Crosstex Energy, Inc. 128,700 60,000 Crosstex Energy, L.P. 262,200 75,000 Dorchester Minerals, L.P. 1,190,250 20,363 Hiland Holdings GP, LP 48,057 30,000 Kayne Anderson Energy Total Return Fund, Inc. 345,000 40,000 Kayne Anderson MLP Investment Company 652,000 3,587,817 Financials - Banks - 3.50% 24,000 Associated Banc-Corp 502,320 20,000 National Penn Bancshares, Inc. 290,200 71,700 Severn Bancorp, Inc. 306,159 1,098,679 Financials - Insurance - 2.20% 15,000 Mercury General Corporation 689,850 Financials - Real Estate - 2.42% 200,000 Cohen & Steers Quality Income Realty Fund, Inc. 760,000 Health Care - Equipment - 2.85% 10,000 Alcon, Inc. 891,900 Health Care - Pharmaceuticals & Biotechnology - 2.55% 15,000 Abbott Laboratories 800,550 Industrials - Capital Goods - 11.79% 65,000 Briggs & Stratton Corporation 1,143,350 16,000 Illinois Tool Works Inc. 560,800 100,000 Oshkosh Corporation 889,000 14,000 W.W. Grainger, Inc. 1,103,760 3,696,910 Industrials - Commercial Services & Supplies - 0.52% 10,200 Healthcare Services Group, Inc. 162,486 Information Technology - Software & Services - 2.89% 20,000 Computer Services, Inc. 470,000 10,000 Quality Systems, Inc. 436,200 906,200 Materials - 9.96% 15,000 AptarGroup, Inc. 528,600 35,000 Bemis Company, Inc. 828,800 55,000 RPM International, Inc. 730,950 22,000 Stepan Company 1,033,780 3,122,130 Telecommunication Services - 1.95% 70,000 Frontier Communications Corporation 611,800 Utilities - 8.18% 50,000 Duke Energy Corporation 750,500 25,000 Integrys Energy Group, Inc. 1,074,500 60,000 TECO Energy, Inc. 741,000 2,566,000 TOTAL Common Stocks (COST: $33,351,575) 28,439,253 CONVERTIBLE PREFERRED STOCKS 4.53% Financials - Real Estate - 2.12% 47,000 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable Preferred Stock 663,640 Health Care - Services - 2.41% 57,650 National Healthcare Corporation Series A Convertible Preferred 756,945 TOTAL Convertible Preferred Stocks (COST: $1,921,615) 1,420,585 SHORT-TERM INVESTMENTS - 4.42% Commercial Paper - 3.19% $100,000 Alcoa Inc. 01/06/09, 5.10% 99,943 250,000 Volkswagen of America, Inc. 01/07/09, 6.00% 249,792 400,000 Wisconsin Energy Corporation 01/09/09, 2.00% 399,844 250,000 ITT Corporation 01/27/09, 2.50% 249,566 999,145 Variable Rate Security - 1.23% 386,839 Corporate Central Credit Union 01/02/09, 0.12% 386,839 TOTAL Short-term Investments (COST: $ 1,385,984) 1,385,984 TOTAL SECURITY HOLDINGS - 99.65% 31,245,822 OTHER ASSETS, NET OF LIABILITIES - 0.35% 111,213 TOTAL NET ASSETS $31,357,035 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2008, investment cost for federal tax purposes was $36,249,918 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 3,885,444 Unrealized depreciation (8,889,540) Net unrealized appreciation $(5,004,096) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $29,859,838 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total $31,245,822 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/26/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/26/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/26/2009
